Citation Nr: 0930525	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-19 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
White River Junction, Vermont, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran testified at a Video Conference hearing before 
the undersigned Veterans Law Judge in July 2007.  A 
transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

Competent medical evidence does not show that the Veteran's 
tinnitus is causally related to his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in an August 2006 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and also informed 
him of the division of responsibility between the Veteran and 
VA for obtaining the required evidence.  This letter also 
informed the Veteran how disability ratings and effective 
dates are assigned, as required by Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, VA medical examination results, and 
statements of the Veteran and his representatives, and fellow 
service personnel have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.



Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In case of a veteran who engaged in combat with the enemy in 
a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

However, 38 U.S.C.A. § 1154(b) does not address the questions 
of the existence of a present disability or of a causal 
relationship between such disability and service.  Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  



Analysis

With respect to Hickson element (1), private treatment 
records from June 1977 note tinnitus which fluctuates.  VA 
treatment records and the VA medical examinations confirm a 
diagnosis of tinnitus.  So Hickson element (1) has been 
satisfied.

Hickson element (2) requires a showing of an in-service 
disease or injury.  The Veteran testified at his July 2007 
Video Conference hearing, that he had suffered from 
fluctuating tinnitus since service.  This testimony is not 
supported by the evidence of record as neither the previous 
evidence submitted in conjunction with the tinnitus claim, 
nor the evidence submitted in conjunction with the original 
bilateral hearing loss claim twenty-five years ago refer to 
any problem with tinnitus or ringing in the ears while in-
service or immediately thereafter.  The first documentation 
of the Veteran's tinnitus is private medical records from 
June 1977, 10 years after the Veteran's separation from 
service.  Hickson element (2) therefore has not been met 
insofar as showing evidence of the initial manifestation 
tinnitus in service.

With respect to the alternate requirement of an injury, the 
Board notes that the Veteran is a combat veteran and that he 
and his fellow service personnel describe severe noise 
exposure, specifically artillery fire, which is consistent 
with the circumstances, conditions, or hardships of such 
service.  As such, the Veteran's account of severe noise 
exposure is accepted and Hickson element (2) is satisfied on 
that basis.

The third and final Hickson element is a medical nexus 
opinion linking the Veteran's current tinnitus to his 
military service.  The Veteran has undergone two VA medical 
examinations in conjunction with this claim.  In December 
2006, the VA audiological examiner found that the Veteran's 
tinnitus was not caused by or a result of his military 
service.  The May 2007 VA audiological examiner, after 
reviewing the medical record and claims file, also declined 
to express a medical nexus opinion, noting, "I cannot 
resolve this issue without resort to mere speculation."  
That examiner further explained her rationale as:

Given the Veteran's diagnostic hearing evaluation 
conducted in 1977 some 10 years post time in 
service which recorded normal hearing for all 
frequencies assessed 250-800Hz thus providing no 
nexus link to tinnitus to hearing loss at the time.  
Given the Veteran's documented 'fluctuated' 
tinnitus present in 1977; tinnitus may be linked to 
some other medical condition other than hearing 
loss.  The high frequency hearing loss that the 
Veteran has sustained since 1977 does not appear 
related to noise per the Veteran's reported history 
of no contact with hazardous noise.  Therefore this 
examiner chooses not to speculate on the absolute 
cause of the Veteran's tinnitus.

The record does not contain any medical nexus opinion which 
links the Veteran's current tinnitus to his military service.

To the extent that the Veteran himself contends that his 
tinnitus is related to service, it is now well established 
that lay persons without medical training, such as the 
Veteran, are not competent to comment on medical matters such 
as the etiology of diseases.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim as to the element of medical nexus.  Hickson 
element (3) has therefore not been met and the claim fails on 
that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for tinnitus.  The 
benefit sought on appeal is accordingly denied.




ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


